Citation Nr: 1137436	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  07-40 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In a March 2011 statement, the Veteran raised a claim for an increased rating for his bilateral hearing loss.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board finds that it does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that his bilateral foot disorders were caused by his military service.  Specifically, the Veteran testified that he was issued boots that were the wrong size and because he had to use them during extensive physical training, including a 12 mile hike while stationed at Fort Knox, this caused permanent damage to his feet.  Tellingly, a Veteran is competent and credible to report on what he sees and feels, such as pain, redness, and swelling in his feet since his in-service physical training even if these problems were not documented in his service treatment records.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  

In this case, however, the Board notes that service treatment records do in fact document in-service foot problems.  Specifically, a service treatment record dated in May 1974 documented the Veteran's treatment for blisters on both feet.  The record also reported that he had a "boot check" and a "spence" insole was added.  A subsequent July 1975 service treatment record, documented the Veteran's treatment for a right foot injury caused by playing basketball.  The diagnosis was metatarsalgia and X-rays were negative.  

In addition, the Board notes that the post-service treatment records starting in 1999 document the Veteran's complaints and treatment for right foot pain diagnosed as possible arthritis.  Moreover, a subsequent 2007 letter from the claimant's physician contained the opinion that the Veteran had degenerative changes/arthritis in his feet.  

The record does not include a medical opinion as to the relationship between the Veteran's current foot disabilities and the documented in-service foot problems.  Therefore, the Board finds that a remand to provide the Veteran with a VA examination to obtain a medical opinion as to this question is required.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In February 2007, the Veteran provided the RO with authorizations to obtain his private treatment records.  Although the RO obtained Dr. Rhoades treatment records from Anderson Family Health, the record does not show that it ever requested his records from Community Hospital or Saint John's Hospital.  Therefore, while the appeal is remand status, the RO should attempt to obtain and associate with the record all of the Veteran's outstanding private treatment records from these two locations as well as his contemporaneous treatment records from all other sources that have not as yet been associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC, after obtaining new authorizations from the Veteran, should obtain and associate with the claims file all of his treatment records from Community Hospital and Saint John's Hospital.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO/AMC should obtain and associate with the claims file all of the Veteran's contemporaneous treatment records that have not already been associated with the claims file from all other identified locations.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  After undertaking the above development to the extent possible, the RO/AMC should arrange for the Veteran to be afforded an examination by a podiatrist.  The claims file is to be provided to the examiner for review in connection with the examination and the examination report should reflect that the examiner reviewed the file.  After a review of the claims file and an examination of the claimant that includes x-rays of the feet, the examiner should provide answers to the following questions:

a.  What are the diagnoses of all of the Veteran's current feet disorders? 

b.  As to each right foot disorder diagnosed at any time during the pendency of the appeal, the examiner should thereafter provide an opinion as to whether it is at least as likely as not caused by his military service?

c.  As to each left foot disorder diagnosed at any time during the pendency of the appeal, the examiner should thereafter provide an opinion as to whether it is at least as likely as not caused by his military service?

d.  If the Veteran's diagnoses include arthritis in either foot, the examiner should thereafter provide an opinion as to whether it is at least as likely as not that that arthritis manifested itself to a compensable degree in the first post-service year?

Note 1:  In providing answers to the above questions, the examiner should specifically comment on the Veteran's claims regarding his bilateral foot disorder being caused by wearing boots that were too narrow during extensive physical training, including a 12 mile march, while stationed at Fort Knox; the documentation found in the service treatment records reflecting foot problems while on active duty; the claimant's competent and credible statements regarding having problems with foot pain, redness, and swelling in-service and since military service even though not documented in the post-service record until 1999; and the post-service treatment records that show his complaints and treatment for bilateral foot pain diagnosed as degenerative changes/arthritis.

Note 2:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

4.  The RO/AMC should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including the November 2009 letter from the Veteran's physician.  A reasonable period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

